The Disciplinary Review Board having filed with the Court its decision in DRB 18-110, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4), Pamela Terraine Lee of Milton, New York, who was admitted to the bar of *1146this State in 1997, be disbarred following respondent's voluntary resignation from the New York bar and disbarment for conduct that in New Jersey violates RPC 1.15(a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) (knowing misappropriation of client funds); RPC 1.16(d) and Rule 1:21-6) (recordkeeping, and on termination of representation, failure to take steps to protect a client's interests, including returning papers and refunding any **89unearned fee); and RPC 8.1(b) (failure to cooperate with New York ethics authorities);
And Pamela Terraine Lee having failed to appear on the return date of the Order directing her to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Pamela Terraine Lee be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that Pamela Terraine Lee be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Pamela Terraine Lee pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that Pamela Terraine Lee comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.